Name: Commission Regulation (EEC) No 2036/89 of 7 July 1989 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Argentina must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 , 7. 89 Official Journal of the European Communities No L 193/25 COMMISSION REGULATION (EEC). No 2036/89 of 7 July 1989 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Argentina must be reduced amount equal to that by which the variable amount of the levy is reduced and whcih provides satisfactory proof of payment of that tax ; Whereas Commission Regulation (EEC) No 1 193/88 (4), as amended by Regulation (EEC) No 84/89 (*), lays down the detailed rules of application of the special arrangements for imports of bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals other than maize and rice falling within CN codes 2302 30 and 2302 40, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1058/88 of 28 March 1988 on the import of bran, sharps and other residues derived from the sifting, milling or other working of cereals other than maize and rice and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), and in particular Article 2 (2) thereof, Whereas Regulation (EEC) No 1058/88 provides that the variable component of the levy, calculated in accordance with Article 2 of Regulation (EEC) No 2744/75 of the Council of 29 October 1975 on the import and export system for products processed from cereals and from rice (2) as last amended by Regulation (EEC) No 1906/87 (3), is to be reduced by an amount equal to 40 % of the average of the variable components of the levies applicable to the product in question in the three months preceding the months during which that amount is fixed ; whereas that reduction is applicable to products falling within CN codes 2302 30 10, 2302 30 90, 2302 40 10 and 2302 40 90 for up to a maximum of 550 000 tonnes per year on the import of the products in question originating in Argentina and from any other third country which applies to exports of those products a special tax of an HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1058/88 by which the variable amount of the levy applicable to imports of bran, sharps and other residues originating in Argentina and in any other third country . meeting the conditions laid down in that Article must be reduced shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 104, 23. 4. 1988, p. 1 . O OJ No L 281 , 1 . 11 . 1975, p. 65. (A OJ No L 182, 3. 7. 1987, p. 49 . f) OJ No L 111 , 30. 4. 1988 , p. 87. ft OJ No L 13, 17 . 1 . 1989, p. 13 . No L 193/26 Official Journal of the European Communities 8 . 7 . 89 ANNEX to the Commission Regulation of 7 July 1989 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Argentina must be reduced (ECU/tonne) CN code Amounj 2302 30 10 20,72 2302 30 90 44,40 2302 40 10 20,72 2302 40 90 44,40